        Case 3:18-cv-02454-JSC Document 324 Filed 04/27/21 Page 1 of 3




 1    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Diane Doolittle (Bar No. 142046)
 2    dianedoolittle@quinnemanuel.com
      Suong T. Nguyen (Bar No. 237557)
 3    suongnguyen@quinnemanuel.com
      Margaret Shyr (Bar No. 300253)
 4    margaretshyr@quinnemanuel.com
 5    555 Twin Dolphin Drive, 5th Floor
      Redwood Shores, California 94065
 6    Telephone: (650) 801-5000
      Facsimile: (650) 801-5100
 7
      David M. Grable (Bar No. 237765)
 8    davegrable@quinnemanuel.com
      Michael T. Lifrak (Bar No. 210846)
 9    michaellifrak@quinnemanuel.com
      Joseph C. Sarles (Bar No. 254750)
10    josephsarles@quinnemanuel.com
      865 S. Figueroa Street, 10th Floor
11    Los Angeles, California 90017
      Telephone: (213) 443-3200
12    Facsimile: (213) 443-3100

13    Attorneys for Defendant LendingClub Corporation

14
     [additional counsel on signature page]
15
                                UNITED STATES DISTRICT COURT
16
             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
17

18 FEDERAL TRADE COMMISSION,                       CASE NO. 3:18-CV-02454-JSC

19                 Plaintiff,                      NOTICE OF SUPREME COURT RULING
                                                   AND REQUEST FOR STATUS
20          vs.                                    CONFERENCE

21 LENDINGCLUB CORPORATION d/b/a                   Date: n/a
   Lending Club,                                   Time: n/a
22                                                 Courtroom: n/a
                 Defendant.                        Judge: Hon. Jacqueline Scott Corley
23

24

25

26
27

28

                                                -1-                   Case No. 3:18-CV-02454-JSC
                          NOTICE OF SUPREME COURT RULING AND REQUEST FOR STATUS CONFERENCE
       Case 3:18-cv-02454-JSC Document 324 Filed 04/27/21 Page 2 of 3




 1   NOTICE OF SUPREME COURT RULING & REQUEST FOR STATUS CONFERENCE
 2          On August 20, 2020, the Court entered a stay of this matter pending the outcome of two

 3 consolidated Supreme Court cases: F.T.C. v. Credit Bureau Ctr., 2020 WL 3865251 (U.S. July 9,

 4 2020) (granting certiorari) (subsequently dismissed on Nov. 9, 2020); and AMG Capital Mgmt.,

 5 LLC v. F.T.C., 2020 WL 3865250 (U.S. July 9, 2020) (granting certiorari). At the hearing on

 6 LendingClub’s stay motion, the Court ordered: “you should notify me when the Supreme Court

 7 rules.” Motion to Stay Hearing Tr. at 8:23-24.

 8          The Supreme Court issued its unanimous opinion on April 22, 2021, holding that Section

 9 13(b)—the statute at issue in this case —“does not grant the Commission authority to obtain

10 equitable monetary relief.” See AMG Capital Mgmt, LLC v. F.T.C., No. 19-508, slip op. at 14

11 (April 22, 2021).

12          In light of the Supreme Court’s ruling, Defendant LendingClub Corporation

13 (“LendingClub”) respectfully requests that the Court schedule a status conference at the Court’s

14 earliest availability for the purpose of discussing and scheduling an expedited, streamlined

15 proceeding to adjudicate the FTC’s remaining request for injunctive relief.

16

17          Respectfully submitted,

18   DATED: April 27, 2021                       QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
19

20

21                                                By /s/ Diane M. Doolittle
                                                     Diane M. Doolittle (Bar No. 142046)
22                                                   dianedoolittle@quinnemanuel.com
                                                     Suong T. Nguyen (Bar No. 237557)
23                                                   suongnguyen@quinnemanuel.com
                                                     Margaret Shyr (Bar No. 300253)
24
                                                     margaretshyr@quinnemanuel.com
25                                                   555 Twin Dolphin Drive, 5th Floor
                                                     Redwood Shores, California 94065
26                                                   Telephone: (650) 801-5000
                                                     Facsimile: (650) 801-5100
27
                                                      David M. Grable (Bar No. 237765)
28                                                    davegrable@quinnemanuel.com

                                                -1-                   Case No. 3:18-CV-02454-JSC
                          NOTICE OF SUPREME COURT RULING AND REQUEST FOR STATUS CONFERENCE
     Case 3:18-cv-02454-JSC Document 324 Filed 04/27/21 Page 3 of 3




 1                                          Michael T. Lifrak (Bar No. 210846)
                                            michaellifrak@quinnemanuel.com
 2                                          Joseph C. Sarles (Bar No. 254750)
                                            josephsarles@quinnemanuel.com
 3                                          865 S. Figueroa Street, 10th Floor
                                            Los Angeles, California 90017
 4                                          Telephone: (213) 443-3200
                                            Facsimile: (213) 443-3100
 5
                                            M. Sean Royall (admitted pro hac vice)
 6                                          Rachael A. Rezabek (SBN 298711)
                                            KIRKLAND & ELLIS LLP
 7
                                            1601 Elm Street
 8                                          Dallas, TX 75201
                                            Telephone: (214) 972-1770
 9                                          Facsimile: (214) 972-1771
                                            Email: sean.royall@kirkland.com
10                                          Email: rachael.rezabek@kirkland.com
11
                                            Richard H. Cunningham (admitted pro hac vice)
12                                          KIRKLAND & ELLIS LLP
                                            1301 Pennsylvania Avenue, N.W.
13                                          Washington, DC 20004
                                            Telephone: (202) 389-3119
14                                          Facsimile: (202) 389-5200
15                                          Email: rich.cunningham@kirkland.com

16                                          A. Karine Jakola (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
17                                          300 North LaSalle
                                            Chicago, IL 60654
18                                          Telephone: (312) 862-2000
19                                          Facsimile: (312) 862-2200
                                            Email: kjakola@kirkland.com
20
                                            Attorneys for LendingClub Corporation
21

22

23

24

25

26
27

28

                                         -2-                   Case No. 3:18-CV-02454-JSC
                   NOTICE OF SUPREME COURT RULING AND REQUEST FOR STATUS CONFERENCE
